Case 1:17-cr-00514-AT Document 117 Filed 06/=impaqe==e
USDC SDNY

  

 

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 6/14/2021

X
UNITED STATES OF AMERICA, WAIVER OF RIGHT TO BE
PRESENT AT CRIMINAL PROCEEDING
V.
17 CR 514 (AT)
COCHESE GREGORY,
Defendant.
X

 

__X__ Evidentiary Hearing

| understand that | have a right to appear before a judge in a courtroom in the
Southern District of New York for my evidentiary hearing on violations of supervised
release. | have discussed these rights with my attorney and wish to give up these
rights for the period of time in which access to the courthouse has been restricted on
account of the COVID-19 pandemic. | request that my attorney and | be permitted to
participate by telephone, or if it is reasonably available by videoconferencing, during
the evidentiary hearing and any subsequent conference or hearing with the court at
which my conditions or my remand are discussed.

Dated: 6/11/21 s/Lou Fasulo on behalf of Cochese Gregory
Signature of Defendant

Cochese Gregory

Print Name

| hereby affirm that | am aware of my obligation to discuss with my client matters related to
the evidentiary hearing on violations of supervised release, my client’s rights to attend and
participate in the proceedings encompassed by this waiver, and this waiver form. | affirm
that my client knowingly and voluntarily consents to the proceedings being held without
my client being physically present in court.

Dated: 6/11/21 Lous V. Fase

Signature of Defense Counsel

Louis V. Fasulo
Print Name

SO ORDERED.

Dated: June 14, 2021 O?}-

New York, New York
ANALISA TORRES
United States District Judge

 
